                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION


 JUDICIAL WATCH, INC.,

                        Plaintiff,

 v.                                                    Civil Action No. 3:20-cv-211-RJC-DCK

 NORTH CAROLINA, et al.

                        Defendants.


              CONSENT MOTION TO EXTEND TIME TO RESPOND
          TO MAGISTRATE’S MEMORANDUM AND RECOMMENDATIONS


       NOW COMES Plaintiff Judicial Watch, Inc. (Judicial Watch) by and through undersigned

counsel, Mark A. Jones, Esq., respectfully moving this Honorable Court, pursuant to 28 USC §

636(b)(1)(C) and Rules 6(b) and 72(b)(2) of the Federal Rules of Civil Procedure, for an extension

of the time in which to file specific written objections to the proposed findings and

recommendations of the U.S. Magistrate Judge’s Memorandum and Recommendation (Doc. No.

61). In support, Plaintiff shows the following unto the Court.

       On August 20, 2021, the U.S. Magistrate Judge filed a Memorandum and

Recommendation. (Id.) The current deadline for filing specific written objections to the proposed

findings and recommendations is September 3, 2021. On August 16, 2021, the U.S. Election

Assistance Commission (EAC) published the biennial Election Administration and Voting Survey

(EAVS) Comprehensive Report. This report is a state-by-state analysis of the data regarding

multiple topics related to the administration of federal elections. Plaintiff is requesting additional

fourteen (14) days to make its Rule 72(b)(2) responses so that it can review and consider the new

EAVS Report and so to further continue a dialogue with the Defendants regarding the issues raised

through this matter.

                                                  1
       Case 3:20-cv-00211-RJC-DCK Document 62 Filed 08/26/21 Page 1 of 2
       Plaintiff has conferred with an attorney for Defendants who give their consent to granting

of this extension motion. A Proposed Order is attached.

       WHEREFORE, Plaintiff’s respectfully moves this Honorable Court, pursuant to Rules 6(b)

and 72(b)(2) of the Federal Rules of Civil Procedure, for a fourteen (14) day extension of time to

file specific written objections to the proposed findings and recommendations of the U.S.

Magistrate Judge’s Memorandum and Recommendation (Doc. No. 61).



       Respectfully Submitted, this the 26th day of August, 2021.


                                                    /s Mark A. Jones______
                                                    Mark A. Jones, Esq.
                                                    BELL, DAVIS & PITT, P.A.
                                                    N.C. STATE BAR # 36215
                                                    BELL, DAVIS & PITT, PA
                                                    227 W. Trade Street, Suite 1800
                                                    Charlotte, North Carolina 28202
                                                    Phone (336) 722-3700
                                                    Fax (336) 714-4101
                                                    Email: mjones@belldavispitt.com




                                                2
      Case 3:20-cv-00211-RJC-DCK Document 62 Filed 08/26/21 Page 2 of 2
